___________

                                      No. 95-3293
                                      ___________

Charles L. Dillon,                            *
                                              *
              Appellant,                      *   Appeal from the United States
                                              *   District Court for the
     v.                                       *   District of Nebraska.
                                              *
Frank X. Hopkins,                             *            [UNPUBLISHED]
                                              *
              Appellee.                       *


                                      ___________

                       Submitted:     July 17, 1996

                             Filed:   August 2, 1996
                                      ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Charles L. Dillon, a Nebraska inmate, appeals from the district
court's1 denial of his 28 U.S.C. § 2254 habeas petition.             Dillon pleaded
no contest to one count of first degree sexual assault and was sentenced
to a term of sixteen to forty-nine years in prison.              The district court
denied Dillon's first federal habeas petition filed in 1992, in which
Dillon    challenged   his    sentence   on   due   process   grounds,   alleging   an
affidavit used in his pre-sentence report was later recanted.                In this
habeas    petition, Dillon claimed his conviction was based on a void
judgment, he was arrested without probable cause, and he was subjected to
malicious prosecution.




     1
      The Honorable Richard G. Kopf, United States District Judge
for  the   District   of  Nebraska,   adopting  the  report   and
recommendation of the Honorable David L. Piester, United States
Magistrate Judge for the District of Nebraska.
     The district court concluded Dillon may have abused the writ by not
raising his claims in his first habeas petition, and allowed him to submit
additional pleadings explaining why his petition should not be dismissed.
In response, Dillon stated that in June 1994, he had obtained "newly
discovered evidence" showing the state court lacked jurisdiction to bind
him over for a preliminary hearing.    Dillon alleged generally that material
records were withheld.   Dillon further argued he could not previously raise
his claims of unconstitutional arrest, detention, search, and conviction
because the pertinent events were not documented in the state court record.
The district court concluded Dillon failed to show cause and prejudice to
excuse his abuse of the writ, and denied Dillon's petition.


     Reviewing for abuse of discretion, we find dismissal of Dillon's
petition was proper because he failed to show cause excusing his failure
to include his new claims in his first petition.         See Nachtigall v. Class,
48 F.3d 1076, 1079 (8th Cir. 1995) (standard of review); Williams v.
Groose, 979 F.2d 1335, 1337 (8th Cir. 1992) (per curiam).         Dillon's claims-
-that his conviction is invalid because he was subjected to unauthorized
arrest, detention, search, and conviction--are such that the discovery of
any documents withheld by officials, even if true, would not provide Dillon
with otherwise unavailable information giving rise to new claims; rather,
at best it would enhance his ability to prove his claims.             See McCleskey
v. Zant, 499 U.S. 467, 498 (1991) ("[i]f what petitioner knows or could
discover upon reasonable investigation supports a claim for relief in a
federal   habeas   petition,   what   he    does   not    know   is   irrelevant").
Furthermore, we agree with the district court that a finding of cause is
precluded by Dillon's failure to plead any facts in support of his claims
that officials withheld documents.    See id. at 497 (cause requires showing
of external impediment preventing petitioner from raising claim).




                                      -2-
Accordingly, we affirm the judgment of the district court.


A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-